DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in this application.
IDS submitted on 03/05/2021 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 5-11, 13-15 and 17-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,970,417 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16  of U.S. Patent No. US 10,970,417 B1contains every element of claims 1-3, 5-11, 13-15 and 17-19 of the instant application and thus anticipate the claims of the instant application (see Claim Comparison Table below).

Instant Application 17/194,105
US 10,970,417 B1
1. A system, comprising: an interface configured to: 

receive a request to determine result data of a calculation using multitenanted data, wherein the multitenanted data comprises tenant data associated with a plurality of tenants; 
a hardware processor configured to: 




determine the result data by performing the calculation on the multitenanted data; determine whether a deterministic modification is needed to ensure privacy based at least in part on whether a number of participants in the result data is less than a threshold; and 




in response to determining that the deterministic modification is needed to ensure privacy: determine the deterministic modification; 





numerically modify the result data using the deterministic modification to determine modified result data; and provide the modified result data.
1. A system for determining a calculation utilizing differential privacy, comprising: an interface configured to: 
receive a request to determine result data of a calculation using multitenanted data, wherein the multitenanted data comprises tenant data associated with a plurality of tenants; 
a hardware processor configured to: remove identifying information associated with the plurality of tenants from the multitenanted data to obtain deidentified multitenanted data; 
determine the result data by performing the calculation on the deidentified multitenanted data; determine whether a deterministic modification is needed to ensure privacy based at least in part on a number of participants in the result data, an always on status associated with the need for the deterministic modification, or an always off status associated with the need for the deterministic modification; and 
in response to determining that the deterministic modification is needed to ensure privacy: determine the deterministic modification, wherein the deterministic modification comprises a number or a numeric function, wherein the deterministic modification is based at least in part on a number of tenants represented in the result data; numerically modify the result data using the deterministic modification to determine modified result data; and provide the modified result data.
2. The system of claim 1, wherein determining the deterministic modification comprises determining a pseudorandom number.
2. The system of claim 1, wherein determining the deterministic modification comprises determining a pseudorandom number.
3. The system of claim 2, wherein the pseudorandom number is seeded using the result data.
3. The system of claim 2, wherein the pseudorandom number is seeded using the result data.
5. The system of claim 1, wherein determining the deterministic modification comprises determining a hash of the result data.
4. The system of claim 1, wherein determining the deterministic modification comprises determining a hash of the result data.
6. The system of claim 1, wherein determining the deterministic modification comprises determining a hash of an identifier associated with the result data.
5. The system of claim 1, wherein determining the deterministic modification comprises determining a hash of an identifier associated with the result data.
7. The system of claim 1, wherein the deterministic modification comprises a modification that is stored.
6. The system of claim 1, wherein the deterministic modification comprises a modification that is stored.
8. The system of claim 7, wherein determining the deterministic modification comprises accessing a previously determined stored modification.
7. The system of claim 6, wherein determining the deterministic modification comprises accessing a previously determined stored modification.
9. The system of claim 1, wherein numerically modifying the result data using the deterministic modification comprises multiplying the result data by the deterministic modification.
8. The system of claim 1, wherein numerically modifying the result data using the deterministic modification comprises multiplying the result data by the deterministic modification.
10. The system of claim 1, wherein numerically modifying the result data using the deterministic modification comprises adding the result data to the deterministic modification.
9. The system of claim 1, wherein numerically modifying the result data using the deterministic modification comprises adding the result data to the deterministic modification.
11. The system of claim 1, wherein numerically modifying the result data using the deterministic modification comprises applying a deterministic modification function based at least in part on the deterministic modification to the result data.
10. The system of claim 1, wherein numerically modifying the result data using the deterministic modification comprises applying a deterministic modification function based at least in part on the deterministic modification to the result data.
13. The system of claim 1, wherein the deterministic modification is based at least in part on the calculation.
11. The system of claim 1, wherein the deterministic modification is based at least in part on the calculation.
14. The system of claim 1, wherein the deterministic modification is based at least in part on the result data.
12. The system of claim 1, wherein the deterministic modification is based at least in part on the result data.
15. The system of claim 14, wherein the deterministic modification is based at least in part on the standard deviation of the result data.
13. The system of claim 12, wherein the deterministic modification is based at least in part on the standard deviation of the result data.
17. The system of claim 1, wherein in response to determining that the deterministic modification is not needed to ensure privacy, provide the result data.

14. The system of claim 1, wherein in response to determining that the deterministic modification is not needed to ensure privacy, provide the result data.
18. A method, comprising: 


receiving a request to determine result data of a calculation using multitenanted data, wherein the multitenanted data comprises tenant data associated with a plurality of tenants; 




determining, using a processor, the result data by performing the calculation on the multitenanted data; 
determining whether a deterministic modification is needed to ensure privacy based at least in part on whether a number of participants in the result data is less than a threshold; and in response to determining that the deterministic modification is needed to ensure privacy: 









determining the deterministic modification; numerically modifying the result data using the deterministic modification to determine modified result data; and providing the modified result data.
15. A method for determining a calculation utilizing differential privacy, comprising: 
receiving a request to determine result data of a calculation using multitenanted data, wherein the multitenanted data comprises tenant data associated with a plurality of tenants; 
removing, using a processor, identifying information associated with the plurality of tenants from the multitenanted data to obtain deidentified multitenanted data; determining the result data by performing the calculation on the deidentified multitenanted data; 
determining whether a deterministic modification is needed to ensure privacy based at least in part on a number of participants in the result data, an always on status associated with the need for the deterministic modification, or an always off status associated with the need for the deterministic modification; and in response to determining that the deterministic modification is needed to ensure privacy: 
determining the deterministic modification, wherein the deterministic modification comprises a number or a numeric function, wherein the deterministic modification is based at least in part on a number of tenants represented in the result data; numerically modifying the result data using the deterministic modification to determine modified result data; and providing the modified result data.
19. A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 



receiving a request to determine result data of a calculation using multitenanted data, wherein the multitenanted data comprises tenant data associated with a plurality of tenants; 




determining the result data by performing the calculation on the multitenanted data; 

determining whether a deterministic modification is needed to ensure privacy based at least in part on whether a number of participants in the result data is less than a threshold; and in response to determining that the deterministic modification is needed to ensure privacy: 




determining the deterministic modification; numerically modifying the result data using the deterministic modification to determine modified result data; and 





providing the modified result data.
16. A computer program product for determining a calculation utilizing differential privacy, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
receiving a request to determine result data of a calculation using multitenanted data, wherein the multitenanted data comprises tenant data associated with a plurality of tenants; 
removing identifying information associated with the plurality of tenants from the multitenanted data to obtain deidentified multitenanted data; determining the result data by performing the calculation on the deidentified multitenanted data; 

determining whether a deterministic modification is needed to ensure privacy based at least in part on a number of participants in the result data, an always on status associated with the need for the deterministic modification, or an always off status associated with the need for the deterministic modification; and determining a deterministic modification in response to determining that the deterministic modification is needed to ensure privacy: 
determining the deterministic modification, wherein the deterministic modification comprises a number or a numeric function, wherein the deterministic modification is based at least in part on a number of tenants represented in the result data; numerically modifying the result data using the deterministic modification to determine modified result data; and providing the modified result data.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2018/0285596 A1) (hereinafter, “Jones”) in view of Al-Kabra et al. (US 2019/0058991 A1) (hereinafter, “Al-Kabra”) in view of Yerramalli et al. (US 2017/0332409 A1) (hereinafter, “Yerramalli”).

As to claim 1, Jones discloses a system, comprising: 
an interface configured to: receive a request to determine result data of a calculation using multitenanted data, wherein the multitenanted data comprises tenant data associated with a plurality of tenants (“The collector module 140 is configured to handle the registration of the agents 112 with the management platform 120, receive collected data 114 from the agents 112, analyze the collected data 114, identify sensitive information in the data 114, extract the sensitive information, and store the data in either the data store 150 or sensitive data store 170.” –e.g. see, [0017]; herein the management platform interface receives request to analyze (i.e. calculate) multi-tenanted data to be stored in a central database); 
a hardware processor configured to: determine the result data by performing the calculation on the multitenanted data (“In some aspects, the collector module 140 may determine whether sensitive information is contained in the data 114 by using an algorithm. The algorithm may be configured to read the data 114, identify characters that signify identity information of the client or network entity 110, and remove the sensitive information from the data 114. By way of another example, the algorithm may utilize a list of attribute names (e.g., IPAddress, CustomerID, DestinationName, DestinationID, Topology, User) that are determined to contain or likely contain sensitive information.” –e.g. see, [0017]; herein the calculation is performed to determine whether sensitive information is contained in the data); 
determine whether a … modification is needed to ensure privacy … (“In some aspects, the collector module 140 may determine whether sensitive information is contained in the data 114 by using an algorithm. The algorithm may be configured to read the data 114, identify characters that signify identity information of the client or network entity 110, and remove the sensitive information from the data 114. By way of another example, the algorithm may utilize a list of attribute names (e.g., IPAddress, CustomerID, DestinationName, DestinationID, Topology, User) that are determined to contain or likely contain sensitive information.” –e.g. see, [0017]; herein identifying characters that signify identity information of the client reads on determination is made that a modification of the data is required to ensure privacy of the data); and 
in response to determining that the … modification is needed to ensure privacy: determine the … modification (In some aspects, the collector module 140 may determine whether sensitive information is contained in the data 114 by using an algorithm. The algorithm may be configured to read the data 114, identify characters that signify identity information of the client or network entity 110, and remove the sensitive information from the data 114. By way of another example, the algorithm may utilize a list of attribute names (e.g., IPAddress, CustomerID, DestinationName, DestinationID, Topology, User) that are determined to contain or likely contain sensitive information.” –e.g. see, [0017]; herein, data is identified for modification); 
… modify the result data using the … modification to determine modified result data (“Referring back to FIG. 1, the collector module 140 may be further configured to replace the sensitive information in the collected data 114 with one or more identifiers thereby creating modified data 142. The modified data 142 may include metric data that comprises events, logs, metrics, transactions, alerts, entity performance, time-based data, CPU usage, memory usage or other telemetry records. The modified data 142 created by the collector module 140 may be routed by the collector module 140 to the data store 150 for storage.” –e.g. see, [0024], see also, [0017]; [0028]; herein sensitive information is replaced (i.e. modified)); and 
provide the modified result data (“Referring back to FIG. 1, the collector module 140 may be further configured to replace the sensitive information in the collected data 114 with one or more identifiers thereby creating modified data 142. The modified data 142 may include metric data that comprises events, logs, metrics, transactions, alerts, entity performance, time-based data, CPU usage, memory usage or other telemetry records. The modified data 142 created by the collector module 140 may be routed by the collector module 140 to the data store 150 for storage.” –e.g. see, [0024]; herein the data is forwarded to the central database after replacing the sensitive information from the data; see also, [0017]; [0028]).
Jones may not explicitly disclose determine whether a deterministic modification is needed … based at least in part on whether a number of participants in the result data is less than a threshold; in response to determining that the deterministic modification is needed …: determine the deterministic modification; numerically modify the result data using the deterministic modification to determine modified result data.
However, in an analogous art, Al-Kabra discloses determine whether a … modification is needed … based at least in part on whether a number of participants in the result data is less than a threshold (“…when the number of unique subscribers that are handled by each of the one or more network cells in the time period is less than a predetermined threshold number (e.g., 25 unique subscribers)” –e.g. see, [0026]; herein, a number of subscribers are determined which is equivalent to number of tenants represented);
 in response to determining that the … modification is needed …: determine the … modification; numerically modify the result data using the deterministic modification to determine modified result data (“The network cell anonymity filtering removes data pertaining to subscriber communications that are handled by one or more network cells in a geographical region during a designated time period from the communication record table, when the number of unique subscribers that are handled by each of the one or more network cells in the time period is less than a predetermined threshold number (e.g., 25 unique subscribers). The predetermined threshold number is designed to ensure there is sufficient noise in the communication records of subscribers that are associated with a network cell to protect subscriber privacy. For example, if a network cell only handled communications for user devices of 10 unique subscribers during a day when the threshold is 25 unique subscribers, then communication records pertaining to the communication services received by the user devices of these 10 unique subscribers are purged from the communication record table. In this way, the identities of the unique subscribers cannot be deduced by extrapolating subscriber behavior based on communication records of subscribers across multiple network cells.” –e.g. see, [0026]; herein, a number of subscribers are determined from a result and when the determined number is less than a certain threshold number, then the subscribers are purged from the record; this process is equivalent to numeric function modification).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones with the teaching of Al-Kabra to include “determine whether a … modification is needed … based at least in part on whether a number of participants in the result data is less than a threshold; determine whether a … modification is needed … based at least in part on whether a number of participants in the result data is less than a threshold” in order to prevent extrapolating subscriber behavior based on records.
Neither Jones nor Al-Kabra explicitly disclose discloses determine whether a deterministic modification is needed …; in response to determining that the deterministic modification is needed …: determine the deterministic modification; … modify the result data using the deterministic modification … .
However, in an analogous art, Yerramalli discloses determine whether a deterministic modification is needed …; in response to determining that the deterministic modification is needed …: determine the deterministic modification; … modify the result data using the deterministic modification … (“The UE may transmit the at least one modification of the sequence of deterministic variations of random access data, on the at least one interlace, beginning at a third time (e.g., during symbol period 4). In some examples, the UE may repeatedly transmit a first modification of the sequence of deterministic variations of random access data e.g., a sequence s(1)) during each of symbol periods 4, 5, and 6, repeatedly transmit a second modification of the sequence of variations of random access data (e.g., a sequence s(2)) during each of symbol periods 7, 8, and 9; and repeatedly transmit a third modification of the sequence of deterministic variations of random access data (e.g., a sequence s(3)) during each of symbol periods 10, 11, and 12.” –e.g. see, [0183]; wherein modification of deterministic variation of data is transmitted).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones and Al-Kabra with the teaching of Yerramalli to include “determine whether a deterministic modification is needed …; in response to determining that the deterministic modification is needed …: determine the deterministic modification; … modify the result data using the deterministic modification …” in order to enhance data transmission capacity.

As to claims 18 and 19, these are rejected using the similar rationale as for the rejection of claim 1.

As to claim 2, the combination of Jones, Al-Kabra and Yerramalli disclose wherein determining the deterministic modification comprises determining a pseudorandom number (“A third transmission 525 may include the same ZC sequence scrambled according to the determined scrambling function, and so on until transmission 530. Such scrambling of transmissions may reduce the likelihood of multiple user interference. Essentially, such a technique may apply a pseudo random scrambling to consecutive transmissions that may be decoded at a receiver to enhance interference diversity. A pseudorandom number (PN) generator, also known as a deterministic random bit generator, may be used to perform the scrambling.” -e.g. see, Yerramalli: [0108]).

As to claim 4, the combination of Jones, Al-Kabra and Yerramalli disclose wherein determining the deterministic modification is based at least in part on the scaling factor multiplied by the pseudorandom number (Yerramalli: “Such scrambling of transmissions may reduce the likelihood of multiple user interference. Essentially, such a technique may apply a pseudo random scrambling to consecutive transmissions that may be decoded at a receiver to enhance interference diversity. A pseudorandom number (PN) generator, also known as a deterministic random bit generator, may be used to perform the scrambling.” -e.g. see, Yerramalli: [0108]; see also, Yerramalli: [0176], [0183]).
As to claim 5, the combination of Jones, Al-Kabra and Yerramalli disclose wherein determining the deterministic modification comprises determining a hash of the result data (Jones: “… the sensitive data store 170 may contain a multitude of entries, with each entry including an identifier 212, a network entity identifier 214, and sensitive data 216. The entity identifier 214 may comprise a name, a numerical value, a hash value, or any other data that may be used to identify a network entity.” -e.g. see, Jones: [0019]; herein, hash is associated with sensitive data which is result data; Furthermore, Yerramalli: [0108]; herein, Yerramalli teaches deterministic modification).
As to claim 6, the combination of Jones, Al-Kabra and Yerramalli disclose wherein determining the deterministic modification comprises determining a hash of an identifier associated with the result data (Jones: “… the sensitive data store 170 may contain a multitude of entries, with each entry including an identifier 212, a network entity identifier 214, and sensitive data 216. The entity identifier 214 may comprise a name, a numerical value, a hash value, or any other data that may be used to identify a network entity.” -e.g. see, Jones: [0019]; herein, hash is associated with an identifier that identifies the data; Furthermore, Yerramalli: [0108]; herein, Yerramalli teaches deterministic modification).

As to claim 7, the combination of Jones, Al-Kabra and Yerramalli disclose wherein the deterministic modification comprises a modification that is stored (Jones: “Referring back to FIG. 1, the collector module 140 may be further configured to replace the sensitive information in the collected data 114 with one or more identifiers thereby creating modified data 142. The modified data 142 may include metric data that comprises events, logs, metrics, transactions, alerts, entity performance, time-based data, CPU usage, memory usage or other telemetry records. The modified data 142 created by the collector module 140 may be routed by the collector module 140 to the data store 150 for storage. In one aspect, the modified data 142 may also be transformed into a standard format (e.g., canonical formats for data streams) and compressed prior to storing in the data store 150, to reduce file size.” -e.g. see, Jones; [0024]; Furthermore, Yerramalli: [0108]; herein, Yerramalli teaches deterministic modification).

As to claim 8, the combination of Jones, Al-Kabra and Yerramalli disclose wherein determining the deterministic modification comprises accessing a previously determined stored modification (Jones: “Referring back to FIG. 2, the data store 150 is configured to store the modified data 142 in a manner that allows a management platform (e.g., the management platform 120 of FIG. 1) to locate metric data associated with particular network entities. For example, data store 150 may contain a multitude of entries, with each entry including the identifier 212 and metric data 218.” -e.g. see, Jones: [0025]; Furthermore, Yerramalli: [0108]; herein, Yerramalli teaches deterministic modification).

As to claim 9, the combination of Jones, Al-Kabra and Yerramalli disclose wherein numerically modifying the result data using the deterministic modification comprises multiplying the result data by the deterministic modification (Al-Kabra discloses numerically modifying the result data by multiplying the result data: “… if a network cell only handled communications for user devices of 10 unique subscribers during a day when the threshold is 25 unique subscribers, then communication records pertaining to the communication services received by the user devices of these 10 unique subscribers are purged from the communication record table. In this way, the identities of the unique subscribers cannot be deduced by extrapolating subscriber behavior based on communication records of subscribers across multiple network cells.” –e.g. see, [0026]; herein, a number of subscribers are determined from a result and when the determined number is less than a certain threshold number, then the subscribers are purged from the record; this process is equivalent to numeric function modification; Furthermore, Yerramalli discloses determine a deterministic modification -e.g. see, [0183]; wherein modification of deterministic variation of data is transmitted).

As to claim 10, the combination of Jones, Al-Kabra and Yerramalli disclose wherein numerically modifying the result data using the deterministic modification comprises adding the result data to the deterministic modification (Al-Kabra: , [0026]; herein, a number of subscribers are determined from a result and when the determined number is less than a certain threshold number, then the subscribers are purged from the record; this process is equivalent to numeric function modification; Furthermore, Yerramalli: [0108]; herein, Yerramalli teaches deterministic modification).

As to claim 11, the combination of Jones, Al-Kabra and Yerramalli disclose wherein numerically modifying the result data using the deterministic modification comprises applying a deterministic modification function based at least in part on the deterministic modification to the result data (Al-Kabra: , [0026]; herein, a number of subscribers are determined from a result and when the determined number is less than a certain threshold number, then the subscribers are purged from the record; this process is equivalent to numeric function modification; Furthermore, Yerramalli: [0108]; herein, Yerramalli teaches deterministic modification function).

As to claim 12, the combination of Jones, Al-Kabra and Yerramalli disclose wherein numerically modifying the result data uses the deterministic modification and a scaling factor (Al-Kabra: , [0026]; herein, a number of subscribers are determined from a result and when the determined number is less than a certain threshold number, then the subscribers are purged from the record; this process is equivalent to numeric function modification using a scaling factor; Furthermore, Yerramalli: [0108], [0183]; herein, Yerramalli teaches deterministic modification function).

As to claim 13, the combination of Jones, Al-Kabra and Yerramalli disclose wherein the deterministic modification is based at least in part on the calculation (Jones: “In some aspects, the collector module 140 may determine whether sensitive information is contained in the data 114 by using an algorithm. The algorithm may be configured to read the data 114, identify characters that signify identity information of the client or network entity 110, and remove the sensitive information from the data 114.–e.g. see, Jones: [0017]; herein the calculation is performed to determine whether sensitive information is contained in the data; Further to clarify, Yerramalli discloses determine a deterministic modification -e.g. see, [0183]; wherein modification of deterministic variation of data is transmitted).

As to claim 14, the combination of Jones, Al-Kabra and Yerramalli disclose wherein the deterministic modification is based at least in part on the result data (Al-Kabra: , [0026]; herein, a number of subscribers are determined from a result then the subscribers are purged from the record; this process is equivalent to numeric function modification using a scaling factor; Furthermore, Yerramalli: [0108], [0183]; herein, Yerramalli teaches deterministic modification function).

As to claim 16, the combination of Jones, Al-Kabra and Yerramalli disclose wherein the deterministic modification is based at least in part on the number of tenants included in the result data (Al-Kabra: “… , if a network cell only handled communications for user devices of 10 unique subscribers during a day when the threshold is 25 unique subscribers, then communication records pertaining to the communication services received by the user devices of these 10 unique subscribers are purged from the communication record table. In this way, the identities of the unique subscribers cannot be deduced by extrapolating subscriber behavior based on communication records of subscribers across multiple network cells.” –e.g. see, Al-Kabra: [0026]; herein, a number of subscribers are determined from a result and when the determined number is less than a certain threshold number, then the subscribers are purged from the record; this process is equivalent to numeric function modification; Furthermore, Yerramalli: [0108]; herein, Yerramalli teaches deterministic modification).

As to claim 17, the combination of Jones, Al-Kabra and Yerramalli disclose wherein in response to determining that the deterministic modification is not needed to ensure privacy, provide the result data (Jones: “In some aspects, the collector module 140 may determine whether sensitive information is contained in the data 114 by using an algorithm. The algorithm may be configured to read the data 114, identify characters that signify identity information of the client or network entity 110, and remove the sensitive information from the data 114.” –e.g. see, Jones: [0017]; herein identifying characters that signify identity information of the client reads on determination is made that a modification of the data is required to ensure privacy of the data; Furthermore, Yerramalli: [0108]; herein, Yerramalli teaches deterministic modification).

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Al-Kabra in view of Yerramalli and further in view of Greiner et al. (US 2018/0095729 A1) (hereinafter, “Greiner”).

As to claim 3, neither Jones nor Al-Kabra nor Yerramalli explicitly disclose wherein the pseudorandom number is seeded using the result data.
However, in analogous art, Greiner discloses wherein the pseudorandom number is seeded using the result data (“One usage is for an application program to periodically use the TRNG function to generate conditioned output, and then use the conditioned result to initially seed pseudorandom number generation for some number of iterations. Thus, for this usage, conditioned output is the only result needed.” -e.g. see, Greiner: [0169]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones, Al-Kabra and Yerramalli with the teaching of Greiner to include “wherein the pseudorandom number is seeded using the result data” in order to  generate a sequence of numbers or symbols that cannot be reasonably predicted better than by a random chance. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Al-Kabra in view of Yerramalli and further in view of Ichiyama et al. (US 2010/0106470 A1) (hereinafter, “Ichiyama”).

As to claim 15, neither Jones nor Al-Kabra nor Yerramalli explicitly disclose wherein the deterministic modification is based at least in part on the standard deviation of the result data.
However, in an analogous art, Ichiyama discloses wherein the deterministic modification is based at least in part on the standard deviation of the result data (Ichiyama: “The measured value calculating section 150 calculates the measured value of the spectrum for the deterministic component included in the probability density function based on the standard deviation .sigma..sub.TJ,RMS calculated by the standard deviation calculating section 110 and the spectrum H(x) calculated by the spectrum calculating section 120.” -e.g. see, Ichiyama: [0089]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones, Al-Kabra and Yerramalli with the teaching of Ichiyama to include “wherein the deterministic modification is based at least in part on the standard deviation of the result data” in order to   evaluate the deterministic component and the random component separately. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495